Citation Nr: 0725942	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  03-18 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran served on active military duty from January 1952 
and March 1952.  His claims folder has been rebuilt.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO denied service connection for glaucoma, hypertension, and 
a psychiatric disability to include post-traumatic stress 
disorder (PTSD).

By an August 2004 decision, the Board denied the veteran's 
service connection claims for glaucoma, hypertension, and a 
psychiatric disability, to include PTSD.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2007, the Court 
vacated, in part, the Board's August 2004 decision with 
respect to the service connection claims for glaucoma and 
hypertension, and remanded such issues for readjudication 
consistent with the February 2007 memorandum decision.  The 
Court did not disturb the Board's denial of service 
connection for a psychiatric disability, to include PTSD; 
thus, such issue is no longer in appellate status.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On review of the February 2007 memorandum decision and the 
Court's March 2007 judgment, the Board finds that additional 
development is necessary.

The veteran's service medical records are not currently of 
record.  Multiple requests for these records were previously 
made, however, the National Personnel Records Center 
determined that, after numerous searches, they are 
unavailable.  The memorandum decision noted that the previous 
requests for service medical records were made using only one 
variation of the spelling of the veteran's name, while other 
variations have been identified.  Also, it was noted that the 
veteran's service number was not routinely provided with the 
requests.  Thus, it was concluded that VA failed to fulfill 
its duty to assist the veteran by not making additional 
requests for the veteran's service medical records using all 
variations of the spelling of the veteran's name, as well as 
his service number.  It was also noted that VA violated its 
duty to assist the veteran by not adequately informing him 
that his service medical records could not be located.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make an additional 
request for the veteran's service medical 
records.  In doing so, the RO should use 
the following variations of the spelling 
of the veteran's name:

a.  [redacted]
b.  [redacted]
c.  [redacted]
d.  [redacted]
e.  [redacted] 
f.  [redacted]

Also, the veteran's service number 
([redacted]) should be provided with all 
records requests.

2.  If the veteran's service medical 
records are not available, a negative 
response should be obtained and included 
with the veteran's claims folder.  The RO 
should then inform the veteran that his 
service medical records could not be 
located.  

3.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issues of 
entitlement to service connection for 
hypertension and glaucoma.  All 
applicable laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



